CLEARY, Chief Judge
(dissenting)
I respectfully dissent from the majority’s conclusion that Minn. Stat. § 6.481 (2016) does not violate the separation-of-powers requirements of article III, section 1 of the Minnesota Constitution. While I agree with the majority’s conclusion that auditing counties is a core function of the state auditor vested in her constitutional office by the framers of the Minnesota Constitution, I disagree with the majority’s conclusion that Minn. Stat. § 6.481 merely modifies that core function in a manner that is consistent with the Minnesota Constitution.
As the majority acknowledges, the Office of the State Auditor (OSA) devotes substantial resources to auditing state counties. Sixty-four percent of the OSA’s staff either audits counties or supports the OSA’s county-audit function. The state auditor reports that currently 60% of the OSA’s budget is derived from county-audit fees. In 2013, the legislature established the State Auditor Enterprise Fund, a dedicated fund for collected fees paid by counties and other political subdivisions for direct allocation to the OSA. See 2013 Minn. Laws ch. 142, art. 3, § 13, at 2412-13 (codified at Minn. Stat. § 6.581 (2016)). Following the establishment of this fund, general-fund appropriations to the OSA have fallen by more than 75%. Having rendered the OSA largely dependent on the dedicated fund, the legislature then passed the county audit statute in 2015. Minn. Laws ch. 77, art. 2, § 3, at 1390-91 (codified at Minn. Stat. § 6.481). This statute allows counties to bypass the state auditor in having audits conducted, undermining the primary source of funding for the OSA and stripping from the OSA the ultimate authority to determine which counties will be audited by the OSA and which must use a private certified public accounting (CPA) firm. Minn. Stat. § 6.481.
The state auditor anticipates that, if 50 counties elect private CPA audits under the-county audit statute, annual payments to the State Auditor Enterprise Fund will decrease by approximately $3.9 million, reducing the OSA’s total budget by at least 44% and requiring the OSA to conduct substantial layoffs. The state auditor further explains that the revenue losses would be self-perpetuating because the staff reductions would cause a loss of valuable experience and economies of scale, necessitating higher audit rates to remaining counties, which would encourage additional counties to elect private CPA audits, creating a death spiral for the constitutional office. Ramsey County has articulated concerns about rising rates under this scenario as a basis for declining to commit to OSA audits for the 2015-2017 audit cycle. It appears likely that other counties may also do so in the future, suggesting that the OSA is heading inexorably to the “empty shell” status of the State Treasurer’s Office characterized in State ex rel. Mattson v. Kiedrowski, 391 N.W.2d 777, 782 (Minn. 1986).
Against this backdrop, I would conclude that the county audit statute deprives the state auditor of her primary core function in a manner that violates the Minnesota Constitution. As our supreme court recognized in Mattson, “the prescribed-by-law provision does not allow a state legislature to transfer inherent or- core functions of executive officers to. appointed officials.” Id. at 780. Mattson involved the transfer of substantially all of the duties of the state treasurer, which the supreme court held impermissible. Id. at 782-83. Although Mattson contemplates that some modification of a constitutional officer’s functions may be permissible, a mere modification was not at issue in Mattson nor is it at issue here. See id. at 782 (explaining that the legislature may modify executive offi*200cers’ duties in light of public health and welfare concerns). Cases from other jurisdictions relied on by Mattson have more broadly prohibited the removal of core functions in any respect. See Hudson v. Kelly, 76 Ariz. 255, 268 P.2d 362, 369 (1953) (“[T]he legislature has no power to take from a constitutional officer the substance of the office itself, and transfer it to another who is to be appointed in a different manner and will hold the office by a different tenure from that which is provided for by the constitution.”); Ex parte Corliss, 16 N.D. 470, 114 N.W. 962, 965 (1907) (denying the legislature “power to strip such offices, even temporarily, of a portion of their inherent functions” (emphasis added)).
Mattson may leave open the question of when the modification of the authority of a constitutional office is acceptable and when it goes too far, in violation of the separation-of-powers requirements of Minn. Const, art. Ill, § 1, but I do not believe that the immediate and complete abolishment of a constitutional office is required to find a constitutional violation. The legislature’s removal of auditing duties from the state auditor, stripping much of the authority and the primary core function from the office and crippling the funding of the OSA in the process, is more than a mere modification of the authority of a constitutional office—it is the dismantling of a constitutional office. To some, there may appear to be a distinction between the demolishing of a constitutional office and the dismantling of that office, but it is a false distinction as the eventual outcome is ■preordained: the OSA, like the State Treasurer’s Office before it, will ultimately be relegated to a mere shadow of what the framers of the Minnesota Constitution intended when the office was created. What the court stated in Mattson, relative to the State Treasurer’s Office, applies equally to the State Auditor’s Office: “If the position is no longer warranted for the efficient administration of state government, the legislature can present to the people, in accordance with Article IX, a constitutional amendment eliminating the office.” Matt-son, 391 N.W.2d at 783.
I would affirm the district court’s ruling that auditing counties is a core function of the OSA, but I would reverse the district court’s ruling that the county audit statute, Minn. Stat. § 6.481, permissibly modifies the auditing core function of the OSA.